Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the claim amendment to the claims filed 1/4/21, the rejection pursuant to 35 USC 103 has been withdrawn because, as noted in the interview of 12/16/2020, “in the optic” overcomes the art of record, which vibrates the air at the surface of the optic. After thorough search and consideration, no prior art was reasonably found to further reject the claims under this section of the statute. 
Response to Arguments
Applicant's arguments submitted 1/4/21 have been considered, but, respectfully, are not found persuasive. Applicant disagrees and requests the Obviousness-type Double Patenting rejection be held.  With respect to this issue, please see the reiterated Double Patenting rejection below.  As noted in the interview, the patent claim language “clean the optic with ultrasonic vibrations” did not distinguish whether in the optic or in the air or any other mutually exclusive limitations, and rather was generic thereto. Thus the Double Patenting rejection is maintained.
A note with respect to the remarks section directed to “Allowable Subject Matter”: no claims are allowable – presently or in the previous Office action – due to the Double Patenting rejection. However, with the proper execution of a Terminal Disclaimer, all claims are otherwise presently patentable as set forth below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-13, 15 of U.S. Patent No. US 10, 520, 723 (app# 15806698). Please note that the changing boundary condition (e.g., claim 6) is interpreted as being met my changing the frequency. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-16 of U.S. Patent No. US 10,527,843 (parent app# 15593605). Please note that the changing boundary condition (e.g., claim 6) is interpreted as being met my changing the frequency. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application.
Examiner's Note
With respect to claim(s) 1-20, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending Double Patenting rejection. 
Regarding claim 1, the prior art does not teach or suggest “A method for cleaning an optic” including the specific arrangement for “with ultrasonic vibrations in the optic” as set forth in the claimed combination(s).
supra.
Regarding claim 6, the prior art does not teach or suggest “A method for cleaning an optic” including the specific arrangement for “with ultrasonic vibrations in the optic” as set forth in the claimed combination(s).
With respect to claims 7-10, these claims depend on claim 6 and are allowable at least for the reasons stated supra.
Regarding claim 11, the prior art does not teach or suggest “A self-cleaning optic system” including the specific arrangement for “with ultrasonic vibrations in the optic” as set forth in the claimed combination(s).
With respect to claims 12-15, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
Regarding claim 16, the prior art does not teach or suggest “A self-cleaning optic system” including the specific arrangement for “with ultrasonic vibrations in the optic” as set forth in the claimed combination(s).
With respect to claims 17-20, these claims depend on claim 16 and are allowable at least for the reasons stated supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872